Citation Nr: 0818749	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for residuals of a paratracheal 
mass.

2.  Entitlement to service connection for residuals of a 
paratracheal mass.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

WITNESSES AT HEARING ON APPEAL

The Veteran & Dr. C.B.
INTRODUCTION

The veteran served on active duty from July 1957 to July 1961 
and from September 1961 to January 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which found there was not new and material 
evidence to reopen the claim for service connection.  The 
veteran testified at a hearing in April 2008 before the 
undersigned Acting Veterans Law Judge.

The veteran provided additional documentary evidence 
following an August 2007 supplemental statement of the case.  
At the April 2008 hearing, the veteran waived of agency of 
original jurisdiction consideration.  Therefore, appellate 
review may proceed.  See 38 C.F.R. § 20.1304 (2007).

At the April 2008 hearing, the veteran clarified that he is 
seeking service connection for the residuals of a 
paratracheal mass.  The Board finds that the issue as stated 
on the title page better reflects the veteran's claim.


FINDINGS OF FACT

1.  In an April 1973 decision, the Board denied service 
connection for a paratracheal mass

2.  Evidence added to the record since the April 1973 Board 
decision denying service connection relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.

3.  The veteran's paratracheal mass began in service and has 
been continually present ever since.


CONCLUSIONS OF LAW

1.  New and material evidence pertinent to the claim of 
entitlement to service connection for residuals of a 
paratracheal mass has been presented and the claim can be 
reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  Resolving the benefit of the doubt in the veteran's 
favor, a paratracheal mass was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
paratracheal mass.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the veteran's request to reopen his claim and his 
request for service connection.  Thus, no further discussion 
of the VCAA is required.

New and Material Evidence to Reopen the Claims

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The claims file contains a November 2007 specialist's opinion 
which opines that the veteran's paratracheal mass began in 
service.  This evidence was not previously submitted, and is 
therefore "new."  As the evidence shows the paratracheal mass 
began in service and has been continuous ever since, a fact 
not previously established, it is considered "material."  New 
and material evidence has therefore been submitted, and the 
claim for service connection for residuals of a paratracheal 
mass is reopened.  Here, the Board finds that development is 
complete and the Board can therefore make a decision on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

The veteran seeks service connection for residuals of a 
paratracheal mass.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is at an approximate balance 
and the appeal will be allowed. 
 
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 
 
The veteran has a current diagnosis of a paratracheal mass, 
as reflected in the November 2007 opinion of Dr. Craig Bash, 
who based his diagnosis, in part, on a 2006 computed 
tomography (CT) scan of the chest which is not associated 
with the claims file.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Radiologic examination at the time of the veteran's entry 
into service in July 1957 was negative for any abnormalities.  
The veteran was seen in February 1960 for chest pain, and 
calcified hilar and paratracheal nodes on the right side were 
noted.  Shortly after discharge, in February 1968, the 
veteran was advised by the United States Navy that radiologic 
reports from the time of his separation show a condition 
which should be further evaluated.  The veteran was advised 
to obtain further radiologic examination of the chest and 
further studies.  A March 1972 radiologic examination of the 
chest showed a nodular formation in the right upper 
mediastinal margin, which could have been due to lymph nodes 
or granulation.  In a VA discharge summary, dated July 1972, 
a VA doctor states that he compared the March 1972 radiologic 
film with the one from separation, and that there was no 
difference in the size of the mass.  The VA doctor was unable 
to identify specific granulomatous disease and tuberculosis 
tests were negative.  The veteran was diagnosed with a 
paratracheal mass, etiology undetermined but probably 
granulomatous in type.

Subsequent medical records clearly show a paratracheal mass 
on the right side from the time of service up until the 
present.  Radiologic examination many years later, in July 
1990, still showed a right paratracheal mass.  According to 
Dr. Bash, a 2006 CT scan also showed a right paratracheal 
mass.  Dr. Bash also noted at the veteran's April 2008 
hearing that the veteran experienced a lot of pain, 
tenderness, and weakness in his upper right shoulder, 
probably due to the large mass on the right side.

The November 2007 opinion of Dr. Bash is of great import in 
this matter.  Dr. Bash states that it is impossible that the 
mass pre-existed service, as radiologic examination of the 
chest at that time was negative.  Dr. Bash opines that the 
veteran may have had tuberculosis in service, despite a 
sample not showing tuberculosis.  Based on the available 
imaging, Dr. Bash found that the veteran's paratracheal mass 
began in service.  Dr. Bash testified at the April 2008 
hearing that he had reviewed all of the available medical 
records, including chest films and CT scans, service medical 
records, lay statements, recent rating decisions, other 
medical opinions, and relevant medical literature.  He also 
performed a physical examination on the veteran.

The Board finds the opinion of Dr. Bash is credible evidence 
that the veteran's paratracheal mass began in service and has 
been continually present ever since.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) (the probative value of a 
medical opinion is based on the medical expert's personal 
examination of the patient, knowledge and skill in analyzing 
the data, and medical conclusion).  Also favorable to the 
veteran's claim is the July 1972 discharge summary comparing 
the March 1972 radiologic film with the one from separation 
and noting there was no difference in the size of the masses.  
Taken together, the Board finds that this is sufficient 
evidence upon which to grant the veteran's claim.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
particularly with regards to the exact medical cause of the 
veteran's paratracheal mass; however, such development would 
not materially assist the Board in this determination.  Under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for residuals of 
a paratracheal mass will be granted.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Accordingly, service connection 
for residuals of a paratracheal mass is warranted. 
 

ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a paratracheal mass 
is reopened.

Service connection for residuals of a paratracheal mass is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


